DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in RCE filed on 07/15/2022 for application with case number 16/294,444 (filed on 03/06/2019), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 3-6 & 15-18 are currently amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/06/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/06/2019 has been received and considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission(s) filed on 07/15/2022 has/have been entered.




Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 07/15/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §103: 
Applicant’s arguments regarding the rejections of the claims 1-20 as being unpatentable over the prior art of Furness (PG. Pub. No. US 2013/0079998 A1) in view of the admitted prior art of in the instant application specification page 7-8, and further in view of the prior art of Britt (PG Pub. No. US 2016/0197772 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Concerning the use of pages 7-8 of the Applicant's specification as admitted prior
art, Applicant respectfully traverse. …
In the present application, the pages 7-8 do not specifically state that the entire description is "prior art" per se, and thus should not be used against the Applicant. 
The telematics of Furness also silent as to (claim. 2) … Telematics of Furness do not provide such detail. The new reference of Britt is also silent as the above.” (see Remarks pages 8-9 & 13-14; emphasis added)

The examiner respectfully disagrees (see Pages 3-4 of the Final Office Action mailed on 04/18/2022). Examiner points to MPEP §2129.I & II, wherein a statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations …  the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. 
In the instant application, Applicant’s Specification admits that “vehicle connectivity to the Internet”, which applicant has intended as being the concept of IOT in the context of the instant invention embodiments (see Specification Page 6 or PG. Pub. ¶26), is “well known in the art”, and demonstrated by at least GM, and Audi in 1996, and 2014, respectively (see Specification Pages 7-8 or PG. Pub. ¶29-31).
Applicant asserts that:
“Furness also fails to teach or suggest (e.g., claim 6), "the IoT device permits other devices to communicate and interact over the Internet to provide remote monitoring and control" …
there is no teaching or suggestion of providing a signal to change and override the configuration setting from an original setting value to a new configuration setting value. …
while Britt shows Internet of Things (IoT) hub comprising a network interface to couple the IoT hub to an IoT service over a wide area network (WAN), the IoT device is merely a hub, and not an IoT that permits devices to communicate and interact over the Internet to provide remote monitoring and control to extend Internet connectivity. …
the IoT devices mentioned are not on the vehicle as claimed” (see Remarks pages 9-13; emphasis added)
The examiner respectfully disagrees (see Page 5 of the Final Office Action mailed on 04/18/2022). Applicant arguments are focusing on that “the IoT” limitations currently required in applicant amended claims are not taught by the prior art of Furness. Examiner points to Applicant’s Specification pages 6-8 (or PG Pub ¶¶ 26-31), wherein Applicant admits that “vehicle connectivity to the Internet”, which Applicant has intended as being the concept of IOT in the context of the instant invention embodiments (see Specification Page 6 or PG. Pub. ¶26), is “well known in the art”, and demonstrated by at least GM, and Audi in 1996, and 2014, respectively (see Specification Pages 7-8 or PG. Pub. ¶29-31).
In response to Applicant’s arguments that the prior art of Furnace fails to show certain features of applicant’s invention [i.e., change and override the configuration setting]  and in the interest of concluding the prosecution, a new prior art reference is introduced to teach some of the amended limitations as outlined in the prior art rejections under 35 U.S.C. §103 below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
Applicant asserts that:
“Furness and Britt fails to teach or suggest "wherein the providing the signal to change and override the configuration setting from the original setting value to a new configuration setting value based on the feedback of the one or more sensors of the vehicle and the IoT device"” (see Remarks page 13; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended dependent claims 4, and 16 apparently to overcome the current obviousness rejections under §103 as recited in the Final office action mailed on 04/18/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 1, 3 & 15 are objected to because of the following informalities:
Claims 1, 3 & 15 are objected as failing to comply with the requirements of 37 CFR 1.121(c) because, although the claims are presented as being “previously presented”, they are, in fact, amended and should read “currently amended”. For the purposes of examination, it is assumed that Applicant intended to list the claim as being “currently amended”.
Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over PG Pub. No. US 2013/0079998 A1 by Furness et al. (hereinafter “Furness”) in view of Applicant Admitted Prior Art recited in the instant application Specification pages 7-8 OR PG. Pub. ¶¶26-31 (hereinafter “AAPA”), (hereinafter “Applicant Admitted Prior Art” or “AAPA”), further in view of PG Pub. No. US 2016/0197772 A1 by Britt et al. (hereinafter “Britt”), and further in view of PG Pub. No. US 2002/0140387 A1 by Gorsick (hereinafter “Gorsick”)

As per claim 1, Furness teaches a method for overriding a configuration setting on a vehicle (Furness, in ¶[0001] & ¶¶[0013]-[0014], discloses the carwash (12) methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned), the method comprising:

    PNG
    media_image1.png
    635
    825
    media_image1.png
    Greyscale

Furness’s Fig. 1 (emphasis added)

receiving input data from one or more sensors on the vehicle and an IoT (Internet of Things) device, (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a that communicates with and receives sensor signals [i.e., input data] from one or more vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the one or more sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT device], etc.). Furthermore, the car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The input vehicle data 38 includes off-board vehicle data (i.e., that is received from a remote location [implies IoT device]) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.);
determining, using the input data from the one or more sensors, that a predetermined special condition currently exists for which it is predetermined that a change in a configuration setting is desired (Furness, in ¶¶[0001]-[0014], discloses that the carwash methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., predetermined special condition currently exists] and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned. Furness, in Fig. 2, Fig. 3 [both reproduced here for convenience], Fig. 4 & ¶¶[0019]-[0041], further discloses that, based on the vehicle data 38, the car wash automatic detection module 30 determines and sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 occur [i.e., predetermined special condition currently exists]: (1) the power mode is at least one of run or accessory, (2) the transmission range is neutral for a predetermined time, (3) the vehicle speed is less than a predetermined speed, and (4) optical sensor, or humidity sensor data indicates [i.e., input data from the one or more sensors] the vehicle 10 (FIG. 1) is inside the car wash [i.e., predetermined special condition currently exists]. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor). Furness further discloses a user interface that includes selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n. The user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36, then conditions 68-74 are evaluated); and

    PNG
    media_image2.png
    675
    1085
    media_image2.png
    Greyscale


Furness’s Fig. 2 (emphasis added)

providing a signal to change and override the configuration setting from an original setting value to a new configuration setting value (Furness, in Fig. 4 & ¶¶[0019]-[0041], discloses the car wash automatic detection module 30 determines then sets the car wash mode 40 to the entering car wash mode 62 [i.e., new configuration setting value] based on the vehicle data 38 and when the current mode is the not in car wash mode 60 [implies original setting value] and the conditions 68 occur [i.e., predetermined special condition currently exists]. Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n [implies override the configuration setting] and generates messages 52 to the other control modules 14b-14n  [implies change the configuration setting] such that the vehicle components 20a-20n can be controlled. Control signals 50 and/or messages 52 are generated based thereon at 160-190 in Fig. 4).

    PNG
    media_image3.png
    593
    956
    media_image3.png
    Greyscale


Furness’s Fig. 3 (emphasis added)

Although Furness teaches a telematics system that receives vehicle data from a remote location, and the vehicle data can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, Furness does not explicitly recite an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control to extend Internet connectivity.
However, Applicant admitted as being a prior art, in Specification Pages 6-8, an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control (Instant Application Specification, in Pages 6-8 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses the concept of IoT to be intended as referring to a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that can provide information or data (see ¶26 in Applicant’s Specification). Application further discloses that the connection of vehicles such as automobiles to the Internet and to mobile telecommunications systems is well known in the art, as demonstrated by OnStar system in 1996 by General Motors (GM) working with Motorola Automotive. Other examples of vehicle connectivity to the Internet is evidenced by the connected car services beginning in 2001, for remote diagnostics, by the health reports, turn-by-directions, and network access devices beginning in 2003, by data-only telematics were first offered in 2007, and by Audi being the first automaker to offer in 2014 access to 4G LTE WiFi hotspots and GM making the first mass deployment of 4G LTE. Recently, Vehicle to Cloud (V2C) technology permits information exchange between a cloud service and applications on a vehicle (see ¶¶29-30 in Applicant’s Specification)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Furness in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as both inventions are directed to the same field of endeavor – receiving data from Internet connected device (i.e., IoT) and the combination would provide for the determination that receiving telemetric data by Internet connected devices (i.e., IoT) for permitting information exchange between a cloud service and applications on a vehicle (see Pages 6-8 of Application Specification).
The combination of Furness & AAPA is silent on its disclosed IoT device to extend Internet connectivity.
Britt, in Abstract & Fig. 1A, discloses the IoT device to extend Internet connectivity (Britt, in Abstract & Fig. 1A that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses an Internet of Things (IoT) hub [i.e., IoT device] comprising a network interface to couple the IoT hub to an IoT service over a wide area network (WAN), and at least one IoT device communicatively coupled to the IoT hub over a wireless communication channel, the IoT device comprising an infrared (IR) or radio frequency (RF) blaster to control specified electronics equipment via IR or RF communication with the electronics equipment, the IoT device further comprising at least one sensor to detect current conditions associated with the operation of the electronics equipment, the IoT device to transmit an indication of the current conditions to the IoT hub over the wireless communication channel; and the IoT hub comprising a remote control code database to store remote control codes usable to control the electronics equipment, the IoT hub further comprising control logic to generate remote control commands using the remote control codes, the remote control commands selected by the control logic in response to the current conditions and input from an end user provided via a user device, the IoT hub to transmit the commands to the IoT device over the wireless communication channel; and the IoT device to responsively transmit the commands to the electronics equipment to control the electronics equipment. Britt, in Fig. 1B, Fig. 2 & ¶¶[0027]-[0030], further discloses in one embodiment, the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness & AAPA further in view of Britt, as all inventions are directed to the same field of endeavor – remote controlling and the combination would provide unique IoT functionality to existing user bases (see at least Britt’s ¶27).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

As per claim 2, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches comprising returning the configuration setting to the original setting in response to determining that the predetermined special condition no longer exists (Furness, in Fig. 3 [reproduced here for convenience] & ¶¶[0034]-[0036], discloses the car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [i.e., original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [i.e., predetermined special condition no longer exists]: 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [i.e., predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)), 
wherein the vehicle incorporates a communication bus that permits an intercommunication between different control modules in the vehicle, each control module comprising a node on the communication bus (Furness, in Fig. 1 [reproduced here for convenience] & ¶[0015], discloses the vehicle network 22 [implies vehicle communication bus] can include any combination of wired [i.e., vehicle communication bus] or wireless communication channels. For example, the vehicle network 22 can include a single communication bus or a combination of various communication buses [i.e., vehicle communication bus] that are implemented according to vehicle communication network standards, such as, for example, Controller Area Network (CAN), Society of Automotive Engineers (SAE) J1850, and General Motors Local Areal Network (GMLAN), etc.), 
wherein at least a portion of the input data and the signal changes the configuration setting utilizing the communication bus (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0017], discloses the main control module 14a communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12 , and the main control module 14a can receive sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 [implies vehicle communication bus]. The main control module 14a can generate control signals [i.e., signal to change the configuration setting] to the one or more actuators 18a-18m, and/or can generate messages to the other control modules 14b-14m via the vehicle network 22 [i.e., vehicle communication bus]).
Furness & AAPA does not disclose, which Britt; being analogous art; discloses wherein the IoT comprises a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that provides information or data relevant to detecting special conditions for the vehicle or for special conditions related to a specific systems or a subsystems of the vehicle, along with causing an action within a vehicle system or subsystem (Britt, in Abstract, discloses an Internet of Things (IoT) hub comprising a network interface to couple the IoT hub to an IoT service over a wide area network (WAN), and at least one IoT device communicatively coupled to the IoT hub over a wireless communication channel, the IoT device comprising an infrared (IR) or radio frequency (RF) blaster to control specified electronics equipment via IR or RF communication with the electronics equipment, the IoT device further comprising at least one sensor to detect current conditions associated with the operation of the electronics equipment, the IoT device to transmit an indication of the current conditions to the IoT hub over the wireless communication channel; and the IoT hub comprising a remote control code database to store remote control codes usable to control the electronics equipment, the IoT hub further comprising control logic to generate remote control commands using the remote control codes, the remote control commands selected by the control logic in response to the current conditions and input from an end user provided via a user device, the IoT hub to transmit the commands to the IoT device over the wireless communication channel; and the IoT device to responsively transmit the commands to the electronics equipment to control the electronics equipment, and see ¶[0030]: In one embodiment, the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Furness as modified by AAPA & Gorsick further in view of Britt, as all inventions are directed to the same field of endeavor – remote controlling and the combination would provide unique IoT functionality to existing user bases (see Britt’s ¶[0027]).

As per claim 3, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches as implemented in a centralized configuration architecture in which a configuration setting change module receives the input data and performs processing to detect that the special condition exists and generates the signal to change and override to the new configuration setting value, using an override module (Furness, in Fig(s). 1, 2 & 3, and ¶¶[0001]-[0041], discloses main control module 14a. Furness, in ¶¶[0014]-[0017], further discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared [i.e., centralized configuration architecture], dedicated [i.e., centralized configuration architecture], or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality … At least one of the control modules includes the car wash control system (hereinafter referred to as the main control module 14a). The main control module 14a [i.e., centralized configuration architecture] communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14n in of the vehicle 12 … the control module 14a can include one or more sub-modules and data stores. As can be appreciated, the sub-modules shown in FIG. 2 can be combined [i.e., centralized configuration architecture] and/or further partitioned to automatically determine a carwash mode and to control the one or more vehicle components 20a-20n), 
wherein the predetermined special condition triggers the change in the configuration setting (Furness, in Fig. 4 & ¶¶[0019]-[0041], discloses based on the vehicle data 38, the car wash automatic detection module 30 determines and sets a car wash mode 40 to the entering car wash mode 62 [i.e., new configuration setting value] when the current mode is the not in car wash mode 60 [i.e., original setting value] and the following conditions 68 occur [i.e., predetermined special condition currently exists].  Furness further discloses based on the car wash mode 40, the component control module 34 generates control signals 50 directly to [i.e., triggers] the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled. The disclosed control signals 50 and/or messages 52 are generated based thereon at 160-190. As discussed above, in Fig(s). 1, 2 & 3 [reproduced here for convenience], and ¶¶[0001]-[0041], the Furness’s disclosed methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., condition currently exists based on positioning data received by the said telemetric system through tower and/or satellite], and for controlling vehicle components [i.e., triggers the change in the configuration setting], such that they can be protected and/or cleaned during the car wash),
wherein the vehicle incorporates a vehicle communication bus that permits an intercommunication between different control modules in the vehicle, each control module comprising a node on the vehicle communication bus (Furness, in Fig. 1 [reproduced above for convenience] & ¶[0015], discloses the vehicle network 22 [implies vehicle communication bus] can include any combination of wired [i.e., vehicle communication bus] or wireless communication channels. For example, the vehicle network 22 can include a single communication bus or a combination of various communication buses [i.e., vehicle communication bus] that are implemented according to vehicle communication network standards, such as, for example, Controller Area Network (CAN), Society of Automotive Engineers (SAE) J1850, and General Motors Local Areal Network (GMLAN), etc.), and
wherein at least one of the sensor input data and the signal to change the configuration setting utilizes the vehicle communication bus (Furness, in Fig. 1, Fig. 2 [both reproduced above for convenience] & ¶¶[0015]-[0017], discloses the main control module 14a communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12 … the main control module 14a can receive sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 [i.e., vehicle communication bus] … The main control module 14a can generate control signals [i.e., signal to change the configuration setting] to the one or more actuators 18a-18m, and/or can generate messages to the other control modules 14b-14m via the vehicle network 22 [i.e., vehicle communication bus]),
wherein the providing of the signal to change the configuration setting from the original setting value to the new configuration setting value overrides automatically the original setting at any time (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0001]-[0017], discloses methods and systems for automatically preparing a vehicle for a car wash … for automatically protecting components of a car wash while ensuring that they can be cleaned … The main control module 14a communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12 … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 [i.e., vehicle communication bus] … The main control module 14a can generate control signals [i.e., signal to change the configuration setting] to the one or more actuators 18a-18m, and/or can generate messages to the other control modules 14b-14m via the vehicle network 22 [i.e., vehicle communication bus]), and 
wherein the IoT device includes a communication channel with the Internet (Furness, in Fig. 1 & ¶[0015], discloses the main control module 14a can receive sensor signals from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14 in via a vehicle network 22. The vehicle network 22 can include any combination of wired or wireless communication channels).
Although Furness teaches a telematics system that receives vehicle data from a remote location, and the vehicle data can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, Furness does not explicitly recite wherein the IoT device includes a communication channel with the Internet.
However, Applicant admitted as being a prior art, in Specification Pages 6-8, the IoT device includes a communication channel with the Internet (Instant Application Specification, in Pages 6-8 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses the concept of IoT to be intended as referring to a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that can provide information or data (see ¶26 in Applicant’s Specification). Application further discloses that the connection of vehicles such as automobiles to the Internet and to mobile telecommunications systems is well known in the art, as demonstrated by OnStar system in 1996 by General Motors (GM) working with Motorola Automotive. Other examples of vehicle connectivity to the Internet is evidenced by the connected car services beginning in 2001, for remote diagnostics, by the health reports, turn-by-directions, and network access devices beginning in 2003, by data-only telematics were first offered in 2007, and by Audi being the first automaker to offer in 2014 access to 4G LTE WiFi hotspots and GM making the first mass deployment of 4G LTE. Recently, Vehicle to Cloud (V2C) technology permits information exchange between a cloud service and applications on a vehicle (see ¶¶29-30 in Applicant’s Specification)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, Britt & Gorsick further in view of AAPA, as all inventions are directed to the same field of endeavor – receiving data from Internet connected device (i.e., IoT) and the combination would provide for the determination that receiving telemetric data by Internet connected devices (i.e., IoT) for permitting information exchange between a cloud service and applications on a vehicle (see Pages 6-8 of Application Specification).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

As per claim 4, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented in a centralized configuration architecture in which a configuration setting change module receives the sensor input data and performs processing to detect that the special condition exists and generates the signal to change to the new configuration setting value (Furness, in Fig(s). 1, 2 & 3, and ¶¶[0001]-[0041], discloses main control module 14a. Furness, in ¶¶[0014]-[0017], further discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared [i.e., centralized configuration architecture], dedicated [i.e., centralized configuration architecture], or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality … At least one of the control modules includes the car wash control system (hereinafter referred to as the main control module 14a). The main control module 14a [i.e., centralized configuration architecture] communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14n in of the vehicle 12 … the control module 14a can include one or more sub-modules and data stores. As can be appreciated, the sub-modules shown in FIG. 2 can be combined [i.e., centralized configuration architecture] and/or further partitioned to automatically determine a carwash mode and to control the one or more vehicle components 20a-20n), and
wherein the predetermined special condition triggers the change in the configuration setting (Furness, in Fig. 4 & ¶¶[0019]-[0041], discloses based on the vehicle data 38, the car wash automatic detection module 30 determines and sets a car wash mode 40 to the entering car wash mode 62 [i.e., new configuration setting value] when the current mode is the not in car wash mode 60 [i.e., original setting value] and the following conditions 68 occur [i.e., predetermined special condition currently exists].  Furness further discloses based on the car wash mode 40, the component control module 34 generates control signals 50 directly to [i.e., triggers] the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled. The disclosed control signals 50 and/or messages 52 are generated based thereon at 160-190. As discussed above, in Fig(s). 1, 2 & 3 [reproduced here for convenience], and ¶¶[0001]-[0041], the Furness’s disclosed methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., condition currently exists based on positioning data received by the said telemetric system through tower and/or satellite], and for controlling vehicle components [i.e., triggers the change in the configuration setting], such that they can be protected and/or cleaned during the car wash),
wherein the providing the signal to change and override the configuration setting from the original setting value to a new configuration setting value based on the feedback of the one or more sensors of the vehicle and the IoT device (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a that communicates with one or more vehicle sensors 16a-16n, and receives sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT], etc.). The car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

As per claim 5, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented as part of a distributed configuration architecture in which a configuration setting change module is implemented within a control module for a specific system or subsystem of the vehicle to receive the input data, to perform processing to detect that the special condition exists, and to generate the signal to change to the new configuration setting value within the specific system or subsystem (Furness, in Fig. 2, discloses Carwash module 14a. Furness, in ¶¶[0014]-[0017], further discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group [i.e., part of a distributed configuration architecture]) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality … the control module 14a can include one or more sub-modules [i.e., distributed configuration architecture] and data stores [i.e., distributed configuration architecture]. As can be appreciated, the sub-modules shown in FIG. 2 can be combined and/or further partitioned [i.e., distributed configuration architecture] to automatically determine a carwash mode and to control the one or more vehicle components 20a-20n),
returning the configuration setting to the original setting in response to determining that the predetermined special condition is removed (Furness, in Fig. 3 [reproduced here for convenience] & ¶¶[0034]-[0036], discloses the car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [i.e., original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [i.e., predetermined special condition is removed]: 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [i.e., predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)).

As per claim 6 Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented by one of a software change to software in a computer-based module controlling a system or subsystem of the vehicle and a hardware change in a module controlling a system or subsystem of the vehicle (Furness, in Fig. 1 & ¶[0014], discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality), 

 wherein the override module includes different levels of override functions (Furness, in ¶[0037], discloses the user interface includes selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20m (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n. The user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36, then conditions 68-74 are evaluated).
Although Furness teaches a telematics system that receives vehicle data from a remote location, and the vehicle data can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, Furness does not explicitly recite wherein the IoT device permits other devices to communicate and interact over the Internet to provide remote monitoring and control.
However, Applicant admitted as being a prior art, in Specification Pages 6-8, an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control (Instant Application Specification, in Pages 6-8 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses the concept of IoT to be intended as referring to a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that can provide information or data (see ¶26 in Applicant’s Specification). Application further discloses that the connection of vehicles such as automobiles to the Internet and to mobile telecommunications systems is well known in the art, as demonstrated by OnStar system in 1996 by General Motors (GM) working with Motorola Automotive. Other examples of vehicle connectivity to the Internet is evidenced by the connected car services beginning in 2001, for remote diagnostics, by the health reports, turn-by-directions, and network access devices beginning in 2003, by data-only telematics were first offered in 2007, and by Audi being the first automaker to offer in 2014 access to 4G LTE WiFi hotspots and GM making the first mass deployment of 4G LTE. Recently, Vehicle to Cloud (V2C) technology permits information exchange between a cloud service and applications on a vehicle (see ¶¶29-30 in Applicant’s Specification)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Furness & Britt in view of Applicant’s admitted prior art, as all inventions are directed to the same field of endeavor – receiving data from Internet connected device (i.e., IoT) and the combination would provide for the determination that receiving telemetric data by Internet connected devices (i.e., IoT) for permitting information exchange between a cloud service and applications on a vehicle (see Instant Application Specification Pages 6-8).

As per claim 7, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as configured to make one or more configuration setting changes due to determining a special condition (Furness, in Fig. 4 & ¶[0041], discloses conditions 68-74 are evaluated) comprising that: the vehicle is being or about to be towed, the vehicle is inside or about to enter a car wash, or that at least one of weather and road conditions require at least one of a change in a setting of speed and a change in a setting of a transmission gear (Furness, in ¶[0016], disclose the carwash mode to be entering a car wash, exiting a car wash, in a car wash, not in a car wash, or any other intermediate mode. Furness, in Fig. 2 & ¶¶[0019]-[0037], discloses based on the vehicle data 38, the car wash automatic detection module 30 determines and sets a car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [i.e., special condition] occur: 1. the power mode is at least one of run or accessory; 2. the transmission range is neutral for a predetermined time; 3. the vehicle speed is less than a predetermined speed; and 4. optical sensor, or humidity sensor data [i.e., sensor input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor).

As per claim 8, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented by a set of computer-readable instructions stored on a non-transitory memory device in a computer-based module having a processor to implement an execution of the determining that the special condition currently exists  (Furness, in ¶[0001], discloses the subject invention relates to methods, systems and computer program products for automatically preparing a vehicle for a car wash. Furness, in Fig. 1 & ¶[0014], further discloses the vehicle 10 includes one or more control modules 14a-14n [i.e., computer-based module]. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory [i.e., non-transitory memory device] that executes one or more software or firmware programs [i.e., set of computer-readable instructions], one or more software or firmware programs [i.e., set of computer-readable instructions], a combinational logic circuit, and/or other suitable components that provide the described functionality).

As per claim 9, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches wherein the predetermined special condition comprises a condition predetermined as indicating a risk of damage to the vehicle unless a configuration setting is changed (Furness, in ¶¶[0001]-[0014], discloses the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., predetermined special condition currently exists] and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned. Furness, in ¶¶[0019]-[0039], further discloses based on the vehicle data 38, the car wash automatic detection module 30 determines and sets a car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [i.e., predetermined special condition] occur: 1. the power mode is at least one of run or accessory; 2. the transmission range is neutral for a predetermined time; 3. the vehicle speed is less than a predetermined speed; and 4. optical sensor, or humidity sensor data indicates the vehicle 10 (FIG. 1) is inside the car wash [i.e., indicating risk of damage to the vehicle] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.). Furness also discloses user interface can include selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n. Furness further discloses user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36. Furness also discloses the predetermined parameters can be default parameters set up by a vehicle manufacturer during production. For example, the default parameters can indicate that all vehicle components should be in a protection [i.e., indicating risk of damage to the vehicle]).

As per claim 10, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as incorporating at least one IoT (Internet of Things) device comprising a device that can access a network via a communication channel (Furness, in ¶¶[0017]-[0018], discloses Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [implies IoT device (see base claim 1 rejection)] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [i.e., implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 11, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches wherein the IoT device comprises a cellular-based or satellite-based transceiver (Furness, in ¶¶[0017]-[0018], discloses inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [i.e., IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite [i.e., satellite-based], tower [i.e., cellular-based], etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 12, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches the method of claim 10, as implemented at least partially using a cloud service (Furness, in Fig. 1 & ¶[0017], discloses the control module 14a can include one or more sub-modules and data stores [implies cloud service] … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies cloud service]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 13, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches wherein the IoT device is used to acquire information related to determining that the special condition currently exists (Furness, in ¶¶[0017]-[0018], discloses inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [i.e., IoT device] that receives [i.e., acquire information] vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [i.e., acquire information] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [i.e., special condition currently exists], car wash information, etc.).

As per claim 14, Furness as modified by AAPA, Britt & Gorsick teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches wherein the IoT device is used to communicate that the special condition is defined to currently exist (Furness, in ¶[0017]-[0018], discloses inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [i.e., IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite [i.e., satellite-based], tower [i.e., cellular-based], etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [i.e., communicate that] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [i.e., special condition currently exists], car wash information, etc.).





















Regarding claims 15-19 & 20, the claims are directed towards a vehicle configuration override system circuit and computer, respectively, that would be performed by the method as configured in claims 1-14. The cited portions of Furness, AAPA, Britt & Gorsick used in the rejections of claim 1-14 teach the operation method of the system circuit and computer of claims 15-19 & 20. Therefore, claims 15-19 & 20 are rejected under the same rationales used in the rejections of claims 1-14 as outlined below in details:

As per claim 15, Furness teaches a vehicle configuration override system circuit (Furness, in ¶[0001] & ¶¶[0013]-[0014], discloses the carwash system 12, which provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned), comprising:
an input port to receive input data from one or more sensors on the vehicle and an IoT (Internet of Things) device (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a that communicates with one or more vehicle sensors 16a-16n, and receives sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT], etc.). The car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.);
a computation circuit for determining, using the input data from the one or more sensors, that a predetermined special condition currently exists for which it is predetermined that a change in a configuration setting is desired (Furness, in ¶¶[0001]-[0014], discloses that the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., predetermined special condition currently exists] and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned. Furness, in Fig. 2, Fig. 3 [reproduced here for convenience], Fig. 4 & ¶¶[0019]-[0041], further discloses that, based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40, sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 occur [i.e., predetermined special condition currently exists] (1) the power mode is at least one of run or accessory, (2) the transmission range is neutral for a predetermined time, (3) the vehicle speed is less than a predetermined speed, and (4) optical sensor, or humidity sensor data indicates [i.e., input data from the one or more sensors] the vehicle 10 (FIG. 1) is inside the car wash [i.e., predetermined special condition currently exists]. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) Furness further discloses a user interface that includes selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n. The user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36, then conditions 68-74 are evaluated);
a signal generation circuit for providing a signal to change and override the configuration setting from an original setting value to a new configuration setting value (Furness, in Fig. 4 & ¶¶[0019]-[0041], discloses, based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40, then sets the car wash mode 40 to the entering car wash mode 62 [i.e., new configuration setting value] when the current mode is the not in car wash mode 60 [implies original setting value] and the conditions 68 occur [i.e., predetermined special condition currently exists]. Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n [implies override the configuration setting] and generates messages 52 to the other control modules 14b-14n  [implies change the configuration setting] such that the vehicle components 20a-20n can be controlled. Control signals 50 and/or messages 52 are generated based thereon at 160-190); and
an output port to provide the signal to change the configuration setting (Furness, in Fig. 1, Fig. 2 & ¶[0038], discloses based on the car wash mode 40, the component control module 34 generates control signals 50 directly [see Fig. 1 implies output port] to the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled).
Although Furness teaches a telematics system that receives vehicle data from a remote location, and the vehicle data can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, Furness does not explicitly recite an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control to extend Internet connectivity.
However, Applicant admitted as being a prior art, in Specification Pages 6-8, an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control (Instant Application Specification, in Pages 6-8 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses the concept of IoT to be intended as referring to a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that can provide information or data (see ¶26 in Applicant’s Specification). Application further discloses that the connection of vehicles such as automobiles to the Internet and to mobile telecommunications systems is well known in the art, as demonstrated by OnStar system in 1996 by General Motors (GM) working with Motorola Automotive. Other examples of vehicle connectivity to the Internet is evidenced by the connected car services beginning in 2001, for remote diagnostics, by the health reports, turn-by-directions, and network access devices beginning in 2003, by data-only telematics were first offered in 2007, and by Audi being the first automaker to offer in 2014 access to 4G LTE WiFi hotspots and GM making the first mass deployment of 4G LTE. Recently, Vehicle to Cloud (V2C) technology permits information exchange between a cloud service and applications on a vehicle (see ¶¶29-30 in Applicant’s Specification)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Furness in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as both inventions are directed to the same field of endeavor – receiving data from Internet connected device (i.e., IoT) and the combination would provide for the determination that receiving telemetric data by Internet connected devices (i.e., IoT) for permitting information exchange between a cloud service and applications on a vehicle (see Pages 6-8 of Application Specification).
The combination of Furness & AAPA is silent on its disclosed IoT device to extend Internet connectivity.
Britt, in Abstract & Fig. 1A, discloses the IoT device to extend Internet connectivity (Britt, in Abstract & Fig. 1A that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses an Internet of Things (IoT) hub [i.e., IoT device] comprising a network interface to couple the IoT hub to an IoT service over a wide area network (WAN), and at least one IoT device communicatively coupled to the IoT hub over a wireless communication channel, the IoT device comprising an infrared (IR) or radio frequency (RF) blaster to control specified electronics equipment via IR or RF communication with the electronics equipment, the IoT device further comprising at least one sensor to detect current conditions associated with the operation of the electronics equipment, the IoT device to transmit an indication of the current conditions to the IoT hub over the wireless communication channel; and the IoT hub comprising a remote control code database to store remote control codes usable to control the electronics equipment, the IoT hub further comprising control logic to generate remote control commands using the remote control codes, the remote control commands selected by the control logic in response to the current conditions and input from an end user provided via a user device, the IoT hub to transmit the commands to the IoT device over the wireless communication channel; and the IoT device to responsively transmit the commands to the electronics equipment to control the electronics equipment. Britt, in Fig. 1B, Fig. 2 & ¶¶[0027]-[0030], further discloses in one embodiment, the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness & AAPA further in view of Britt, as all inventions are directed to the same field of endeavor – remote controlling and the combination would provide unique IoT functionality to existing user bases (see at least Britt’s ¶27).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

As per claim 16, Furness as modified by AAPA, Britt & Gorsick teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches wherein the computation circuit comprises a processor in a computer mounted in the vehicle (Furness, in ¶[0001], discloses the subject invention relates to methods, systems and computer program products for automatically preparing a vehicle for a car wash, and Furness, in Fig. 1 & ¶[0014], further discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality), and
wherein the signal generation circuit override automatically the original setting value to the new configuration setting value at any time (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0001]-[0017], discloses methods and systems for automatically preparing a vehicle for a car wash … for automatically protecting components of a car wash while ensuring that they can be cleaned … The main control module 14a communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12 … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 [vehicle communication bus] … The main control module 14a can generate control signals [signal to change the configuration setting] to the one or more actuators 18a-18m, and/or can generate messages to the other control modules 14b-14m via the vehicle network 22 [vehicle communication bus]) ,
wherein the providing the signal to change and override the configuration setting from the original setting value to a new configuration setting value based on the feedback of the one or more sensors of the vehicle and the IoT device (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a that communicates with one or more vehicle sensors 16a-16n, and receives sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT], etc.). The car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

As per claim 17, Furness as modified by AAPA, Britt & Gorsick teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches wherein the configuration setting is returned to the original setting value in response to determining that the predetermined special condition no longer exists,
wherein the configuration setting is returned to the original setting in response to determining that the predetermined special condition is removed (Furness, in Fig. 3 [reproduced here for convenience] & ¶¶[0034]-[0036], discloses the car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [i.e., original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [i.e., predetermined special condition no longer exists]: 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [i.e., predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)).

As per claim 18, Furness as modified by AAPA, Britt & Gorsick teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches the vehicle configuration override system circuit of claim 15, as incorporating at least on IoT (Internet of Things) device, each IoT device comprising a device that can access a network via a communication channel (Furness, in ¶¶[0017]-[0018], discloses Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [implies IoT device (see base claim 1 rejection)] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [i.e., implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.), further comprising an override module includes different levels of override functions (Furness, in ¶[0037], discloses the user interface includes selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20m (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20m).

As per claim 19, Furness as modified by admitted prior art in Instant Application Specification teaches the vehicle configuration override system circuit of claim 18, accordingly, the rejection of claim 18 above is incorporated.
Furness further teaches wherein the IoT device comprises a device used to acquire information related to determining that the special condition currently exists (Furness, in ¶¶[0017]-[0018], discloses inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [i.e., IoT device] that receives [i.e., acquire information] vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [i.e., acquire information] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [i.e., special condition currently exists], car wash information, etc.).





























As per claim 20, Furness teaches a vehicle configuration setting override computer (Furness, in ¶[0001] & ¶¶[0013]-[0014], discloses the carwash system 12, which provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned … At least one of the control modules [i.e., computer] includes the carwash control system (hereinafter referred to as the main control module 14a)), comprising:
an input/output port for receiving input data from a vehicle communication bus and an IoT (Internet of Things) device and to provide a signal onto the vehicle communication bus (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the vehicle network 22 [implies vehicle communication bus] can include any combination of wired [i.e., vehicle communication bus] or wireless communication channels. For example, the vehicle network 22 can include a single communication bus or a combination of various communication buses [i.e., vehicle communication bus] that are implemented according to vehicle communication network standards, such as, for example, Controller Area Network (CAN), Society of Automotive Engineers (SAE) J1850, and General Motors Local Areal Network (GMLAN), etc. Furness further discloses the main control module 14a that communicates with one or more vehicle sensors 16a-16n, and receives sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT], etc.). The car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.);
a transceiver capable of accessing a network (Furness, in Fig. 1, Fig. 2 [reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a can receive [i.e., transceiver] sensor signals from the vehicle sensors 16a-16n, and/or can receive [i.e., transceiver] messages from the other control modules 14b-14n via a vehicle network 22. The disclosed main control module 14a can generate control signals to [i.e., transceiver] the one or more actuators 18a-18m, and/or can generate messages to [i.e., transceiver] the other control modules 14b-14m via the vehicle network 22. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies network] such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.);
a processor (Furness, in Fig. 1 & ¶[0014], discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality); and
a memory device accessible to the processor for storing a set of instructions enabling the processor to implement a vehicle configuration setting override method (Furness, in Fig. 1 & ¶[0014], discloses the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality) comprising:
receiving input data from one or more sensors on the vehicle via the vehicle communication bus (Furness, in Fig. 1, Fig. 2 [both reproduced here for convenience] & ¶¶[0015]-[0018], discloses the main control module 14a that communicates with one or more vehicle sensors 16a-16n, and receives sensor signals [i.e., input data] from the vehicle sensors 16a-16n, and can receive messages from the other control modules 14b-14n via a vehicle network 22. The disclosed inputs [i.e., input data] to the control module 14a are generated from the sensors 16a-16n of the vehicle 10 (FIG. 1). At least one of the control modules 14b includes a telematics system that receives vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower [implies IoT], etc.). The car-wash automatic detection module 30 receives as input vehicle data 38 [i.e., input data] that includes on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [i.e., input data]. The vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car-wash, car wash information, etc.);
determining, using the sensor input data, that a predetermined special condition currently exists for which it is predetermined that a change in a configuration setting is desired because of potential damage to the vehicle if a configuration setting were not changed (Furness, in ¶¶[0001]-[0014], discloses that the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash [i.e., predetermined special condition currently exists] and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned. Furness, in Fig. 2, Fig. 3 [reproduced here for convenience], Fig. 4 & ¶¶[0019]-[0041], further discloses that, based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40, sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 occur [i.e., predetermined special condition currently exists] (1) the power mode is at least one of run or accessory, (2) the transmission range is neutral for a predetermined time, (3) the vehicle speed is less than a predetermined speed, and (4) optical sensor, or humidity sensor data indicates [i.e., input data from the one or more sensors] the vehicle 10 (FIG. 1) is inside the car wash [i.e., predetermined special condition currently exists]. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) Furness further discloses a user interface that includes selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n. The user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36, then conditions 68-74 are evaluated); 
providing a signal to the vehicle communication bus to override the configuration setting from an original setting value to a new configuration setting value automatically (Furness, in Fig. 4 & ¶¶[0019]-[0041], discloses, based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40, then sets the car wash mode 40 to the entering car wash mode 62 [i.e., new configuration setting value] when the current mode is the not in car wash mode 60 [implies original setting value] and the conditions 68 occur [i.e., predetermined special condition currently exists]. Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n [implies override the configuration setting] and generates messages 52 to the other control modules 14b-14n  [implies change the configuration setting] such that the vehicle components 20a-20n can be controlled. Control signals 50 and/or messages 52 are generated based thereon at 160-190);
continuing to receive input data from the one or more sensors via the vehicle communication bus to monitor whether the predetermined condition continues to exist (Furness, in ¶¶[0021]-[0036], discloses the vehicle speed is less than a predetermined speed; and optical sensor, or humidity sensor data [i.e., input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.), and further discloses the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66) or optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [i.e., predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor));
determining that the predetermined condition no longer exists (Furness, in Fig. 3 [reproduced here for convenience] & ¶¶[0034]-[0036], discloses the car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [i.e., original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [i.e., predetermined special condition no longer exists]: 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [i.e., predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)); and

providing a signal to the vehicle communication bus to change the configuration setting value back to the original setting value (Furness, in Fig. 3 [reproduced here for convenience] & ¶¶[0034]-[0036], discloses the car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [i.e., original setting value] when the current mode is the exiting car wash mode 66 [i.e., predetermined special condition no longer exists]), wherein the determining that the predetermined special condition exists is based at least partially on information received from the network via the transceiver (Furness, in ¶[0018], discloses the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies network] such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).
Although Furness teaches a telematics system that receives vehicle data from a remote location, and the vehicle data can include off-board vehicle data (i.e., that is received from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, Furness does not explicitly recite an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control to extend Internet connectivity.
However, Applicant admitted as being a prior art, in Specification Pages 6-8, an IoT (Internet of Things) device that permit(s) devices to communicate and interact over the Internet to provide remote monitoring and control (Instant Application Specification, in Pages 6-8 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses the concept of IoT to be intended as referring to a cellular-based or satellite-based interface incorporated on the vehicle that permits Internet access that can provide information or data (see ¶26 in Applicant’s Specification). Application further discloses that the connection of vehicles such as automobiles to the Internet and to mobile telecommunications systems is well known in the art, as demonstrated by OnStar system in 1996 by General Motors (GM) working with Motorola Automotive. Other examples of vehicle connectivity to the Internet is evidenced by the connected car services beginning in 2001, for remote diagnostics, by the health reports, turn-by-directions, and network access devices beginning in 2003, by data-only telematics were first offered in 2007, and by Audi being the first automaker to offer in 2014 access to 4G LTE WiFi hotspots and GM making the first mass deployment of 4G LTE. Recently, Vehicle to Cloud (V2C) technology permits information exchange between a cloud service and applications on a vehicle (see ¶¶29-30 in Applicant’s Specification)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Furness in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as both inventions are directed to the same field of endeavor – receiving data from Internet connected device (i.e., IoT) and the combination would provide for the determination that receiving telemetric data by Internet connected devices (i.e., IoT) for permitting information exchange between a cloud service and applications on a vehicle (see Pages 6-8 of Application Specification).
The combination of Furness & AAPA is silent on its disclosed IoT device to extend Internet connectivity.
Britt, in Abstract & Fig. 1A, discloses the IoT device to extend Internet connectivity (Britt, in Abstract & Fig. 1A that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses an Internet of Things (IoT) hub [i.e., IoT device] comprising a network interface to couple the IoT hub to an IoT service over a wide area network (WAN), and at least one IoT device communicatively coupled to the IoT hub over a wireless communication channel, the IoT device comprising an infrared (IR) or radio frequency (RF) blaster to control specified electronics equipment via IR or RF communication with the electronics equipment, the IoT device further comprising at least one sensor to detect current conditions associated with the operation of the electronics equipment, the IoT device to transmit an indication of the current conditions to the IoT hub over the wireless communication channel; and the IoT hub comprising a remote control code database to store remote control codes usable to control the electronics equipment, the IoT hub further comprising control logic to generate remote control commands using the remote control codes, the remote control commands selected by the control logic in response to the current conditions and input from an end user provided via a user device, the IoT hub to transmit the commands to the IoT device over the wireless communication channel; and the IoT device to responsively transmit the commands to the electronics equipment to control the electronics equipment. Britt, in Fig. 1B, Fig. 2 & ¶¶[0027]-[0030], further discloses in one embodiment, the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness & AAPA further in view of Britt, as all inventions are directed to the same field of endeavor – remote controlling and the combination would provide unique IoT functionality to existing user bases (see at least Britt’s ¶27).
While Furness, as pointed above, implicitly requires to override the vehicle configuration setting, it does not explicitly recite the currently required change and override limitation (see Applicant’s Specification ¶12 that define the required “override” limitation as being temporarily override configuration settings for purpose, for example, of preventing damage to components or for other safety concerns for the vehicle and to automatically make changes to current configuration settings). 
Gorsick teaches, in ¶13, override the configuration setting (Gorsick, in ¶13 that is was old and well known at the time of filing in the art of vehicle sensing and control systems, discloses to temporarily disable a control for operating a vehicle part to prevent operation of the corresponding part during a car wash. For example, Gorsick’ processor 80 switches the radio 60 to an “off” state, thus preventing damage to the antenna 62 in a vehicle in which the antenna 62 is automatically extended when the radio 60 is switched on, and prevents the antenna from extending even if the radio is inadvertently turned on [i.e., override the configuration setting]. The processor 80 can also switch the rain sensor 36 to an “off” state, thus preventing automatic activation of the wipers 32, even if moisture is sensed [i.e., override the configuration setting]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furness, AAPA & Britt further in view of Gorsick, as all inventions are directed to the same field of endeavor – vehicle sensing and control and the combination would temporary prevent operation (i.e., override) of the corresponding vehicle parts to prevent the driver from inadvertently exposing the vehicle to damage while the vehicle is going through the car wash (see Gorsick ¶1-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661